Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Zdroik (US 10, 188088) in view of Hatcher (US 20180316844).
Regarding claim 1, Overbye discloses, an angling system (Fig. 1) comprising: 
at least one fish bite detector, wherein the or each fish bite detector comprises a fish bite sensor connected to a transmitter or transceiver (Col. 4, lines 50-65; sensor/transmitter 20a which provides for a device which senses a physical stimulus, which is preferably the aquatic animal biting the bait upon the fishing rod 50, and transmits a signal 40 to the pager 30 via a transmitter 23b. The sensor/transmitter 20a comprises a sensor/transmitter enclosure 20b which comprises an oblong shape, yet other shapes may be provided without limiting the functions of the apparatus 10. The sensor/transmitter enclosure 20b is preferably comprised of a water-resistant casing which prohibits the passage of water to internal components), and 

an actuator comprises a receiver or transceiver, pairable with the transmitter or transceiver of the or each fish bite detector, wherein the receiver or transceiver of the actuator is configured to receive fish bite signals transmitted by each paired fish bite detector, wherein the actuator is configured to actuate an alarm upon receiving each fish bite signal (Col. 6, lines 15-26, 50-57, col. 4, lines 66-67, Col. 5, lines 1-40).
Overbye does not teach at least one camera or at least one shutter actuator for attachment to a camera comprising a shutter, wherein the or each camera or shutter actuator comprises a receiver or transceiver, wherein the receiver or transceiver of the or each camera or shutter actuator is pairable with the transmitter or transceiver of the or each fish bite detector, wherein the receiver or transceiver of the or each camera or shutter actuator is configured to receive fish bite signals transmitted by each paired fish bite detector, and wherein the or each camera is configured to record upon receiving each fish bite signal, or the or each shutter actuator is configured to actuate a shutter of a camera to which the shutter actuator is attached upon receiving each fish bite signal.
Zdroik teach a method for indicating a fish strike at an ice fishing tip-up includes transmitting a wireless signal indicative of the fish strike from a first apparatus attached to the ice fishing tip-up and receiving the fish strike indicating signal transmitted from the first apparatus via an application operatively running on a mobile device.
The method allows catches a photograph of the fish (see Fig. 34, el. 504 and Col. 22 , lines 64-67 and Col. 23, lines 1-4; allow the user to display and save a photograph of the caught 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye with Zdroik in order to improve the system and allowing taking picture of the fish and share it or save which will enhance the user experience and enjoyment. 
Overbye in view of Zdroik does not teach the camera shutter actuator as claimed.
Hatcher discloses a shutter release signal to operating system of camera, to synchronize activation of the shutter release component of the camera to the shutter release activation of other cameras configured to receive said external signal (Paragraph 16).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye with Zdroik with Hatcher in order to improve the system and activate the shutter in response to signal which will increase the system efficiency and battery life. 
Regarding claim 2, Overbye with Zdroik with Hatcher teaches, one fish bite detector and one camera or shutter actuator, or comprising one fish bite detector and a plurality of cameras or shutter actuators, or comprising a plurality of fish bite detectors and one camera or shutter actuator (Hatcher: Paragraph 16, Zdroik: Col. 22 , lines 64-67 and Col. 23, lines 1-4).
Regarding claim 3, Overbye with Zdroik with Hatcher teaches, wherein the or each camera or shutter actuator comprises a means for attaching an illumination means, and 
Regarding claim 4, Overbye with Zdroik with Hatcher teaches, wherein the means for attaching an illumination means and the or each illumination means are configured such that the or each illumination means lights up when attached to the or each camera or shutter actuator, and preferably wherein the or each illumination means and the or each camera or shutter actuator are configured such that the or each illumination means lights up upon the camera or shutter actuator to which the illumination means is attached receiving each fish bite or receiver signal (Overbye - column 4 lines 66-67, and column 5 lines 1-40).
Regarding claim 5, Overbye with Zdroik with Hatcher teaches, wherein the or each camera or shutter actuator has an illumination means integrally attached, preferably wherein the integrally attached illumination means is configured to light up upon the camera or shutter actuator receiving each fish bite or receiver signal (Overbye - column 4 lines 66-67, and column 5 lines 1-40 and Zdroik: Light source 204 is an amber colored light emitting diode ("LED") in this 

Regarding claim 6, Overbye with Zdroik with Hatcher teaches, wherein the illumination means is an LED (Zdroik: el. 204).
Regarding claim 10, Overbye with Zdroik with Hatcher teaches, wherein the each camera or shutter actuator comprises a means for attachment to a bank stick, rod pod or tripod (Overbye: Fig. 1, Zdroik: Fig. 2).
Regarding claim 11, see claim 1 rejection, as for “mobile”, see Zdroik: abstract).
Regarding claim 13, Overbye with Zdroik with Hatcher teaches, comprising at least one holder for a mobile device, wherein the holder comprises a means for attachment to a bank stick, rod pod or tripod (Zdroik: Fig. 21).
Regarding claim 14, see claim 1 rejection and “portable receiver device” reads on Zdroik: el. 200 and Overbye: Fig. 1, el. 45).
Regarding claim 15, see claims 1 and 14 rejection
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Zdroik (US 10,188088) in view of Hatcher (US 20180316844) in view of Hu (US 20160323535).
Regarding claim 7, Overbye with Zdroik with Hatcher teaches, the claimed system.
Overbye with Zdroik with Hatcher does not teach wherein the each camera or shutter actuator comprises at least one actuator manipulable to adjust settings of the camera or 
	Hu teach adjusting camera setting including time of recording using actuator (Paragraph 123, 128, 130, and 145).
 Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye with Zdroik with Hu in order to improve the system and allow better results.
Regarding claim 8, Overbye with Zdroik with Hatcher teaches, the claimed system.
Overbye with Zdroik with Hatcher does not teach wherein settings of the each camera or shutter actuator, such as a recording time of the camera or an actuation mode of the shutter actuator, are remotely adjustable.
		Hu teach adjusting camera setting including time of recording remotely (Paragraph 123, 128, 130, and 145).
 	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye with Zdroik with Hu in order to improve the system and allow better results.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Zdroik (US 10, 188088) in view of Hatcher (US 20180316844) in view of Kardashov (US 20170064238).
Regarding claim 9, Overbye with Zdroik with Hatcher teaches, the claimed system.

	Kardashov teach camera with light indicator to indicate setup (Paragraph 90).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye with Zdroik with Kardashov in order to improve the system and allow predictable results. 
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Overbye (US 8, 896450) in view of Zdroik (US 10, 188088) in view of Hatcher (US 20180316844) in view of Salsberg (US 20170161961).
	Regarding claim 12, Overbye with Zdroik with Hatcher teaches, each mobile device has or is programmed with instructions to trigger the camera to record for a time period upon the mobile device receiving a signal from a transmitter or transceiver paired with the transceiver of the mobile device 
Overbye with Zdroik with Hatcher does not teach wherein the or wherein the instructions are editable to adjust the time period.
	Salsberg discloses adjusting camera’s recording time (Paragraph 185).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Overbye with Zdroik with Salsberg in order to improve the system and allow predictable results.
	Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 572727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652